UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM8-K CURRENT REPORT PURSUANT TO SECTION13 OR 15(D)OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported) June 22, 2012 BPZ Resources,Inc. (Exact name of registrant as specified in its charter) Texas 001-12697 33-0502730 (State or Other Jurisdiction of (Commission File Number) (I.R.S. Employer Identification No.) Incorporation) 580 Westlake Park Blvd., Suite525 Houston, Texas 77079 (Address of Principal Executive Offices) (281) 556-6200 (Registrant’s Telephone Number, Including Area Code) N/A (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions ( see General Instruction A.2. below): o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Item5.07. Submission of Matters to a Vote of Security Holders. On June 22, 2012, BPZ Resources, Inc. (“the Company”) held its 2012 Annual Meeting of Shareholders. The following table presents the final voting results for the items that were presented for shareholder approval: Director VotesFor VotesWithheld Stephen R. Brand Jerelyn Eagan Dennis G. Strauch James B. Taylor Proposal No. 2 VotesFor Votes Against Abstentions Broker Non-votes Ratify the appointment of BDO USA, LLP asthe Company’s independent public accountants - In summary, the results of the votes are: (i) Mr. Brand was elected to serve for a term of 1 year, Ms. Eagan was elected to serve for a term of 2 years and Mr. Strauch and Mr. Taylor were elected to serve for respective terms of 3 years; and (ii) The appointment of BDO USA, LLP as the independent auditors for 2012 was ratified. For additional information on these proposals, please see the Company’s definitive proxy statement filed with the Securities and Exchange Commission on April 30, 2012. Item 7.01.Regulation FD Disclosure. On June 22, 2012, Manolo Zúñiga, President and Chief Executive Officer of the Company, made a presentation at the 2012 Annual Meeting of Shareholders in Houston.A copy of the presentation materials is attached as Exhibit99.1 to this Form 8-K. Item 9.01.Financial Statements and Exhibits. (d)Exhibits. ExhibitNo. Description Exhibit99.1 BPZ Resources, Inc. Presentation at its 2012 Annual Meeting of Shareholders in Houston, dated June 22, 2012, and furnished with this report. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. BPZ RESOURCES, INC. (Registrant) Dated:June 26, 2012 By: /s/ Richard S. Menniti Name: Richard S. Menniti Title: Chief Financial Officer 3 INDEX TO EXHIBITS ExhibitNo. Description Exhibit99.1 BPZ Resources, Inc. Presentation at its 2012 Annual Meeting of Shareholders in Houston, dated June 22, 2012, and furnished with this report.
